[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              FEB 2, 2007
                              No. 06-13728                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 06-00035-CR-T-26TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

NIXON QUINTERO-GONGORA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 2, 2007)

Before BLACK, MARCUS and COX, Circuit Judges.

PER CURIAM:

     Mark G. Rodriguez, appointed counsel for Nixon Gongora, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

conviction and resulting sentence are AFFIRMED.




                                          2